REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 7/13/2022. In relation to the pending Section 112 rejection, as agreed in the interview the amendment to claims 1 and 15, the filed amendment to independent claims 1 and 15 overcomes the rejection; accordingly, the examiner of record withdraws the pending rejection.  In relation to the patentability of the pending claims, the examiner of record makes reference to the reasons for allowance presented on page 4 of the non-final office action mailed on 4/11/2022.  As indicated in the referenced office action, the following limitations disclosed in independent claims 1 and 15 are not disclosed or suggested in the prior art of record: (1) if the first and second calculation result data are found equal, allowing remote operation control of the medical device by the medical device application running on the communication device; and (2) if the first and second calculation result data are found not equal, preventing the medical device application running on the communication device from remote operation control of the medical device.  Based on the above comments, claims 1-15 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan R. Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783